DETAILED ACTION
	This Office action is responsive to communication received 02/18/2021 – application papers received, including Power of Attorney; 03/12/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
	Applicant’s attention is directed to the Domestic Priority data as claimed by the applicant, as set forth in the application filing receipt, mailed 03/22/2021. 
Drawings
The drawings were received on 02/18/2021.  These drawings are acceptable.
Information Disclosure Statement
The IDS, received 03/12//2021, contains a citation (56) identified as Patent Number 6064568, with an Issue Date of 2000-05-16 and a Patentee named Schmitt. This patent is titled “Computer system with peripheral device carrier”. The significance of this reference with respect to the claimed invention is not understood. 
The IDS, received 03/12/2021, contains a citation (61) identified as US Patent Application Publication Number 20150192116, with a Publication Date of 2015-07-09 and an Inventor named Haug et al.  This publication is titled “Cryogenic Cooling Pump and Method”. The significance of this reference with respect to the claimed invention is not understood. 
These references noted above have been “considered” only to the extent that the information provided on the IDS matches the information in the PTO records insofar as the Patent Number or Publication Number, Issue Date or Publication Date and Patentee or Inventor. 
Specification - Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract fails to even mention the claimed subject matter and fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.   Correction is required.  See MPEP § 608.01(b).
Specification - Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the phrases “depression portion” and “depression portions” used throughout the claim set.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, lines 15-18, is the applicant referring to the same perimeter of the face portion when discussing each of the first direction and the second direction?  It is not clear how a distance or direction (for the first direction) can be expressed as being between a location at or proximate to a perimeter and another location at or proximate to the perimeter, unless the “another location” is located at or proximate to another portion of the perimeter.  Similarly, it is not clear how a distance or direction (for the second direction) can be expressed as being 
As to claims 9-14, these claims share the indefiniteness of claim 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Allen (USPN 4,930,781). 
As to claim 1, see the comments herein along with the annotated version of Fig. 11, herein below.  Allen shows a golf club head (10) comprising: a body portion (12) having an interior cavity (i.e., col. 7, line 3), a front portion (17), a back portion (13), a toe portion (22) with a toe portion edge, a heel portion (25) with a heel portion edge, a top portion (21) with a top portion edge, and a sole portion (24) with a sole portion edge; a face portion (16) attached to the 
    
    PNG
    media_image1.png
    644
    812
    media_image1.png
    Greyscale

As to claim 2, each depression portion of the first plurality of depression portions is independent from an adjacent depression portion of the first plurality of depression portions in the first direction, and wherein each depression portion of the second plurality of depression portions is independent from an adjacent depression portion of the second plurality of depression portions in the second direction. Here, the depression portions identified in the 
As to claim 3, each depression portion of the first plurality of depression portions and the second plurality of depression portions is configured to engage the filler material to prevent or substantially prevent detachment of the face portion and the filler material.  Here, Figs. 8 and 9 clearly show that the filler material engages the depression portions (28).  The arrangement in Allen is clearly capable of preventing detachment of the face portion and the filler material. 
As to claim 4, each depression portion of the first plurality of depression portions and each depression portion of the second plurality of depression portions is fully filled with the filler material.  Here, Figs. 8 and 9 show that the depression portions (28) are completely filled with filler material. 
As to claim 5, the first plurality of depression portions are spaced apart by a first distance, wherein the second plurality of depression portions are spaced apart by a second distance different from the first distance. As shown in annotated Fig. 11 supra, the spacing between the two depression portions in the top-to-sole direction is different than the spacing between any two depression portions identified in the heel-to-toe direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (USPN 4,930,781) in view of Tseng (US PUBS 2008/0022502). 
As to claims 6 and 7, Allen is silent as to the inclusion of at least one port (i.e., a first port) connected to the cavity through which the foam filler is introduced along with a second port that functions to vent air from inside the cavity during the filling process.  Tseng shows it to be old in the golf club head art to introduce a foam filler within an interior portion of a hollow club head body using a first port and further providing a vent port to expel air during the filling process.  See filling ports (13, 13A, 14, 14A) and exhaust port (15), as shown in Figs. 7-9 and as described in paragraph [0028] in Tseng.  In view of the publication by Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Allen by incorporating a first port to serve as a filling port for the foam filler and a second port to serve as a vent port to expel air during the filling process, as these elements are common to at least one known manufacturing process when hollow club heads are filled with a foam filler. 

Claims 8 and 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desbiolles (USPN 5,184,823) in view of Kobayashi (USPN 5,676,605). 
As to claim 8, Desbiolles shows a golf club head (FIGS. 1-2) comprising: a body portion (3) having an interior cavity (20), a front portion, a back portion (14), a toe portion (17) with a toe portion edge, a heel portion (15) with a heel portion edge, a top portion (18) with a top portion edge, a sole portion (19) with a sole portion edge, and a mass portion (25) between the sole portion edge and a horizontal midplane of the body portion (i.e., col. 8, lines 4-8 states that the weight portion may be located in a lower cavity portion (not illustrated)), the mass portion extending between the interior cavity and the back portion (FIG. 2), the body portion made of a metal material (i.e., col. 9, lines 20-25); a face portion (7) attached to the front portion (i.e., see connection zone 9 and col. 7, lines 4-14) to enclose the interior cavity (20), the face portion 

    PNG
    media_image3.png
    469
    752
    media_image3.png
    Greyscale

Desbiolles lacks the features the back surface having a plurality of depression portions spaced apart in a first direction and in a second direction; and a filler material at least partially filling the interior cavity, wherein at least one depression portion of the plurality of depression portions is at least partially filled with a non-metal material, wherein the first direction is between a location at or proximate to a perimeter of the face portion and another location at or proximate to the perimeter of the face portion; wherein the second direction is between a location at or proximate to a perimeter of the face portion and another location at or proximate to the perimeter of the face portion; wherein the first direction and the second direction are transverse.  Kobayashi shows it to be old in the art to provide a rear face of the front surface with a plurality of depression portions oriented in first and second directions that are transverse to one another, with the depression portions extending from proximate one part of a perimeter of the face portion to another part of the perimeter of the face portion (i.e., FIG. 2 clearly shows that the 
As to claim 10, as modified by Kobayashi, the at least one depression portion, as part of the Desbiolles club head, would have been capable of engaging the non-metal material (i.e., filler 280) to prevent or substantially prevent detachment of the face portion and the non-metal material.  Note that the filler material (280) in Desbiolles is provided without any discontinuity throughout the cavity (20).  See col. 8, lines 15-26 in Desbiolles. 
As to claim 11, Kobayashi obviates the feature that at least one depression portion of the plurality of depression portions comprises a depression depth less than or equal to the groove depth.  Kobayashi, in col. 2, lines 44-48 and col. 2, lines 54-60 obviates sizing the depression portions (i.e., cavities 6) in a manner such that the depth of the depression portions may be 
As to claim 12, Kobayashi obviates having a first set of depression portions of the plurality of depression portions spaced apart by a first distance, wherein a second set of depression portions of the plurality of depression portions are spaced apart by a second distance different from the first distance.  Here, the distance between two depression portions along a first direction identified in the heel-to-toe axis is greater (and thus different) than the distance between two depression portions along a second direction in the top-to-sole direction. See annotated FIG. 2, below:
    PNG
    media_image4.png
    714
    1239
    media_image4.png
    Greyscale


As to claim 14, Kobayashi discloses a face thickness of between 1.5 to 3,5 mm and thus obviates the thickness of the face portion being greater than or equal to 0.02 inch (0.5 millimeters) and less than or equal to 0.12 inch (3.0 millimeters).  See col. 2, lines 39-43 in . 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Desbiolles (USPN 5,184,823) in view of Kobayashi (USPN 5,676,605) and Tseng (US PUBS 2008/0022502). 
As to claim 9, Desbiolles, as modified by Kobayashi, lacks the feature the mass portion is coupled to a port located on the back portion and is removable from the body portion. Here, Tseng shows that it is old in the art to provide additional weight means (i.e., screw-threaded element 30 may be considered a mass portion; see FIG. 1 vs. FIG. 5 in Tseng) in either the sole portion or within a port located on the back portion, wherein the mass (30) is removable.  The manner in which the Desbiolles weight (25) is integrated with the remainder of the club head would have been an obvious design choice in selecting where to place the mass portion.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Either arrangement (i.e., placing the weight 25 closer to the sole, or introducing a mass portion within a port at the rear of the club head) would have enabled the skilled artisan to place the weight at a suitable location to adjust the position of the center of gravity.  
As to claim 13, Desbiolles, as modified by Kobayashi, lacks the features at least one port connected to the interior cavity, wherein the non-metal material is injected into the interior cavity from the at least one port.  Tseng shows it to be old in the golf club head art to introduce a foam filler within an interior portion of a hollow club head body using a first port.  See filling ports (13, 13A, 14, 14A).  In view of the publication by Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in Desbiolles by incorporating a first port to serve as a filling port for the foam filler, as . 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Viste (USPN 5,282,624) in view of Linphone (DE 29715997 U1). 
As to claim 15, note annotated FIGS. 1 and 2 below and the discussion that follows thereafter:  
    PNG
    media_image5.png
    474
    1386
    media_image5.png
    Greyscale

Viste (FIG. 2) shows a golf club head comprising: a body portion having an interior cavity, a front portion, a back portion, a toe portion with a toe portion edge, a heel portion with a heel portion edge, a top portion with a top portion edge, and a sole portion with a sole portion edge; a face portion attached to the front portion (i.e., col. 3, lines 10-12) to enclose the interior cavity, the face portion comprising: a front surface (3) having at least one groove (8a) configured to engage a ball, the at least one groove (8a) having a groove depth (i.e., FIGS. 3a-3c); and a back surface facing the interior cavity; the back surface having a plurality of depression portions (8b), and wherein a maximum width of the interior cavity is between a horizontal midplane of the body portion and the sole portion edge, and wherein a width of the interior cavity between the maximum width and the sole portion edge is less than the maximum width (i.e., see the further annotated version of FIG. 2, below):
    PNG
    media_image6.png
    542
    1185
    media_image6.png
    Greyscale

Viste lacks the features a filler material at least partially filling the interior cavity, wherein at least one depression portion of the plurality of depression portions is at least partially filled with the filler material. Linphone shows it to be old in the art to introduce shock absorbing material within the hollow portion of an iron-type club head to absorb the shock of a golf ball impact (i.e., see translated paragraphs [0012] and [0017] of Linphone, attached to this Office action). In addition, Linphone show it to be old in the art to include a roughened surface on the back portion of the face portion to enable the shock absorbing rubber (3) to better adhere to the back surface of the face (i.e., see translated paragraph [0013] of Linphone, attached to this Office action). In view of the teaching in Linphone, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in the cited art reference to Viste by introducing a filler material within the interior cavity for shock absorption.  It is clear that the combination of the internal grooves (8b) and the added foam filler in the Viste device would have functioned similarly to the combination of the roughened surface and foam filler in Linphone such that the filling material would have remained in more intimate contact with the rear surface of the front portion. Note that the claimed “plurality of depression portions” is simply deemed to be one of a number of obvious design variations over the roughened surface taught by Linphone. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
As to claim 16, although Viste does not explicitly disclose that at least one depression portion of the plurality of depression portions (8b) comprises a depression depth less than or equal to the groove depth, Viste does mention that the grooves (both the internal and external grooves) may vary in shape (i.e., col. 2, lines 38-42; col. 4, lines 12-15). It is clear that Viste incorporates the internal grooves to help improve the “feel of the strike” and to retain the “soft striking feel” expected by players (i.e., col. 1, lines 39-56).  It is clear that a change in the size (i.e., depression depth) or shape of the internal grooves (i.e., the depression portions) would have involved an obvious change in design to provide the face portion with a suitable impact response characteristic.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 17, a review of FIG. 2 in Viste shows that a first depression portion that is located adjacent the top portion is separated from a second depression portion that is located adjacent the sole portion. 
As to claim 18, the combination of the internal grooves (8b) in Viste, which serve as the claimed “plurality of depression portions”, would have engaged the filler material that is introduced within the hollow interior by way of the teaching in Linphone.  The combination of the internal grooves (8b) and the added foam filler in the Viste device would have functioned similarly to the .

 Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viste (USPN 5,282,624) in view of Linphone (DE 29715997 U1) and further in view of Tseng (US PUBS 2008/0022502). 
As to claims 19 and 20, Viste in view of Linphone has been discussed, above.  Viste, as modified by Linphone, is silent as to the inclusion of at least one port (i.e., a first port) connected to the cavity through which the foam filler is introduced along with a second port that functions to vent air from inside the cavity during the filling process.  Tseng shows it to be old in the golf club head art to introduce a foam filler within an interior portion of a hollow club head body using a first port and further providing a vent port to expel air during the filling process.  See filling ports (13, 13A, 14, 14A) and exhaust port (15), as shown in Figs. 7-9 and as described in paragraph [0028] in Tseng.  In view of the publication by Tseng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to further modify the device in Viste by incorporating a first port to serve as a filling port for the foam filler and a second port to serve as a vent port to expel air during the filling process, as these elements are common to at least one known manufacturing process when hollow club heads are filled with a foam filler. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole (‘998), (‘842), (‘394), and (‘335) show depressions in the rear surface of a striking face;
See FIG. 7 as compared to FIG. 8 in Yokota, wherein a weight is received within a port;

Madore (‘629), (‘152), (‘475), (‘474) and (‘553) show a design on a rear surface of an iron-type club head, of interest;
Greene (‘129), (‘432) and (‘952) show a design for a series of depressions on the rear side of a striking face;
Figs. 4-5 in Lin;
Fig. 2A in Kenmi;
Fig. 4 in Minabe;
Figs. 2-3 in Hsieh;
Fig. 4 in Miyajima (‘687);
Fig. 1a in Kobayashi (‘755);
Figs. 2-3 in Miyajima (‘722);
Fig. 2 in Sayrizi;
Fig. 2 in Kobayashi (‘013); 
Figs. 7-12 in Kobayashi (‘742);
Fig. 9 in Allen (‘126);
Fig. 3 in Wargo shows a mass situated within a port;
Fig. 2 in Gorman;
Fig. 2 in Kobayashi (‘941).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711